MEMORANDUM OPINION
                                         No. 04-11-00562-CV

                                        Edith MCCLINTOCK,
                                               Appellant

                                                   v.

                                 Gerald FRAZIER and Doris Frazier,
                                            Appellees

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-01845
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 17, 2012

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal, stating she desires to dismiss this appeal

because all matters in dispute between the parties have been settled. We grant the motion. See

TEX. R. APP. P. 42.1(a)(1). We order costs assessed against the party who incurred them.



                                                        PER CURIAM